AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Western District
                                             __________ DistrictofofVirginia
                                                                     __________


                    Card Isle Corporation                      )
                             Plaintiff                         )
                                v.                             )      Case No.     7:20-cv-00708-MFU
Tariq Farid; Edible Arrangements, LLC; Netsolace, In           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Card Isle Corporation                                                                                        .


Date:          12/24/2020
                                                                                         Attorney’s signature


                                                                                  Andrew L. Sandler (DC 387825)
                                                                                     Printed name and bar number
                                                                                      Mitchell Sandler LLC
                                                                                 1120 20th Street, NW, Suite 725
                                                                                     Washington, DC 20036

                                                                                               Address

                                                                                  asandler@mitchellsandler.com
                                                                                            E-mail address

                                                                                          (202) 886-5260
                                                                                          Telephone number



                                                                                             FAX number
